Citation Nr: 1208171	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-21 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a broken jaw, to include arthritic changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from June 1956 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The case was most recently before the Board in July 2010.  At that time, the Board denied entitlement to service connection for residuals of an ear injury.  The Board also remanded to the agency of original jurisdiction (AOJ) the claim of service connection for residuals of a broken jaw, to include arthritic changes, for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran asserts that he suffered a broken jaw after being assaulted by a number of persons attempting to steal government property while in service during the summer of 1957.  He contends that service connection is warranted for the residuals of this injury.  

A chief component of this case is the lack of availability of the Veteran's service records.  Only his DD-214 and discharge papers are of record.  However, the Veteran maintains that he was treated for a broken jaw at the now closed U.S. Army's Valley Forge General Hospital.  In August 2005, the National Personnel Records Center (NPRC) informed the RO that the Veteran's service treatment records were likely destroyed in a fire that occurred in 1973.  Notably, at that time, the NPRC suggested the use of code "M05" for the Personnel Information Exchange System (PIES) that is utilized to request service records.  In June 2007, the RO determined that the Veteran's service treatment records were unavailable and that further attempts to request the records would be futile.

In the July 2010 remand, the Board instructed the AOJ to make arrangements to obtain the clinical records from Valley Forge General Hospital, to include providing accurate information concerning the Veteran's service.  The Board also instructed the AOJ to request the Veteran's official military personnel file (OMPF).

On remand, the AMC requested both sets of records.  In August 2010, the NPRC informed the AMC that the OMPF was not available.  This was also likely due to the 1973 fire.  In September 2010 and December 2011, specifically in regards to clinical records from Valley Forge General Hospital, the NPRC informed the AMC that it did not have clinical records from 1956, 1957, or 1958 because those records would have been filed with service treatment records in the OMPF, which was likely destroyed in the 1973 fire.  Thus, there is no indication that any of the Veteran's service records (either treatment or personnel) are obtainable through traditional methods.  In January 2012, the AMC determined that the Veteran's service treatment records were unavailable and that further attempts to request the records would be futile.

Importantly, in December 2011, the NPRC again suggested a "M05 request."  According to PIES, request code M05 is for requests for fire-related Army veteran records.  Additionally, the National Archives and Records Administration's (NARA) website indicates there may be one more avenue by which to obtain the Veteran's records.  See NATIONAL ARCHIVES, http://www.archives.gov/st-louis/military-personnel/public/active-duty-medical-records.html.  NARA notes that hospitals with Clinical Record Libraries typically maintain records longer than hospitals without such libraries.  Patients treated in the mid-1950s at hospitals with such libraries, may have clinical records which were not filed in the OMPF.  Records for listed Army hospitals may still be available, even if the service member's OMPF was destroyed in the 1973 fire.  See NATIONAL ARCHIVES, http://www.archives.gov/st-louis/military-personnel/clinical-record-libraries.html.  Significantly, among the hospitals listed by NARA is Valley Forge General Hospital in Pennsylvania.  

In view of this information, the Board finds that the case must be remanded to provide the AOJ with another opportunity to attempt to obtain potentially relevant clinical service records from Valley Forge General Hospital.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

The Board emphasizes that, given the possibility of additional relevant evidence, further medical examination of the Veteran should be undertaken and further medical opinion should be requested if so warranted.

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's clinical records from Valley Forge General Hospital.  Follow the procedures of 38 C.F.R. § 3.159(c)(2) and attempt to obtain the records for the period 1956 to 1958.  Request the records under PIES request code M05 and from alternate sources, including Clinical Record Libraries for that hospital.

2.  Notify the Veteran of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).

3.  Thereafter, determine whether any other development is warranted in this case, including whether a medical examination or opinion should be requested.

4.  Finally, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

